Citation Nr: 1546533	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for service-connected lumbar strain.

2.  Entitlement to a disability rating higher than 10 percent for service-connected right wrist tendonitis.

3.  Entitlement to service connection for a disability of the right wrist other than right wrist tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2014, the Veteran was scheduled for a Travel Board hearing before the Board.  However, she failed to appear; thus, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for carpel tunnel syndrome (CTS) of the right wrist and removal of a cyst from the right wrist and increased ratings for lumbar strain and right wrist tendonitis.  The Veteran stated that she underwent surgery on the right wrist in October 2012.  Although private treatment records contain a notation regarding the surgery, the surgical reports and follow-up treatment records have not been obtained.  Also, in April 2014, the Veteran's representative stated that in November 2013, Dr. S.H. noted that the Veteran's range of motion of the lumbar spine had decreased in all directions since her last examination.  This record is also not contained in the file.  As such, further development is necessary.

In a March 2015 statement, the Veteran's representative stated that the Veteran's service-connected back and right wrist disabilities are more disabling than currently evaluated and asserted that as the last VA examination is over 24 months old, it is too old to adequately evaluate the disability and a new examination is requested.  The most recent VA examination report is dated February 2013, over two years old.  As statements from the Veteran and her representative indicate possibly more severe symptoms, the Board finds a new VA examination is warranted to determine the current severity of the Veteran's service-connected back and right wrist disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, in March 2015, the Veteran's representative stated that the Veteran contends that her repetitive use of her wrist in service caused the service connected condition of tendonitis, and has now subsequently caused her develop CTS of that same wrist.  As the record does not contain her complete post-service treatment records regarding the right wrist, it is unclear what disabilities are associated with the right wrist or whether any additional disability of the right wrist is caused by or related to the service-connected tendonitis of the right wrist.  The Board finds that the Veteran should be afforded an examination to determine all current diagnoses of the right wrist and the etiology of those diagnoses, to include determining whether they are secondary to tendonitis of the right wrist.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her claimed disabilities, including treatment records of the spine from Dr. S.H. dated November 2013 and medical reports related to the October 2013 right wrist surgery.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.


2.  Following the above development, afford the Veteran a VA examination(s) to assess the current severity of the Veteran's service-connected lumbar strain and right wrist tendonitis.  

The Veteran's file must be made available to the examiners for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiners should also address the impact of each disability on the Veteran's daily life and occupational functioning.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner to determine any current disability of the right wrist other than tendonitis and the etiology of any diagnosed disability.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability of the right wrist other than tendonitis is related to active service.  

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed disability of the right wrist other than tendonitis is caused or aggravated by the service-connected right wrist tendonitis.  The examiner is to consider the notation of carpel tunnel syndrome during private treatment in October 2012.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the diagnosed disability of the right wrist prior to aggravation.

The examiner must provide an opinion based on the Veteran's specific case and consider the theories presented by the Veteran.  The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




